DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 11/16/2021 has been entered.

Status of Claims
Claim(s) 77, 80-83, 86, 88 and 91-94 is/are currently amended. Claim(s) 1-76, 78-79 and 89-90 has/have been canceled. New claim(s) 99-114 has/have been added. Claim(s) 77, 80-88 and 91-114 is/are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of pre-AIA  35 U.S.C. 112, first paragraph:

The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art 

Claim(s) 77, 80-88 and 91-114 is/are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 77, claim 88 and claims dependent thereon, the examiner first notes claims may fail to satisfy the written description requirement when the invention is claimed and described in functional language (whether or not the functional claim language invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph) but the specification does not sufficiently identify how the invention achieves the claimed function. For computer-implemented limitations, if the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention including how to program the disclosed computer to perform the claimed function, a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. See MPEP 2161.01(I). 
With respect to the limitation, "outputting a daily nutrient recommendation to an additional graphical user interface on the display of the reader device, wherein the daily nutrient recommendation is based at least on the at least one ketone metric" of claim 77 and the comparable limitation of claim 88, Applicant discloses, "Subsequently, in some embodiments, instructions stored in memory of reader device 120, when executed by the one or more reader device processors, can cause the processors to determine, based on the one or more analyte metrics and 
Applicant discloses a "daily nutrient recommendation" is initially determined based at least in part on activity level, such that it would be readily apparent to one of ordinary skill in the art how to determine whether to adjust, or how to adjust, the daily nutrient recommendation based on a monitored physical activity level (e.g., adjusting nutrient recommendations accordingly for particularly active or inactive days, etc.). However, Applicant fails to disclose any algorithm for determining whether to adjust, and/or how to adjust, a daily nutrient recommendation based on analyte levels/metrics, such as glucose or ketone levels/metrics, and further fails to disclose how specific categories of a daily nutrient recommendation (e.g., macronutrient recommendations) may be adjusted based on glucose and/or ketones levels/metrics. Specifically, while Applicant discloses measured glucose levels can be used to assess carbohydrate intake (¶ [0066]), and similarly discloses determining a ketone response for a particular meal, food, supplement, or pharmaceutical (¶ [0074]), which would seemingly permit a determination of whether a user is following a provided recommendation, there is no guidance provided as to how the glucose and/or ketone level data may be utilized in determining an overall daily nutrient recommendation, or individual categories of said recommendation (as recited in dependent claims 99-101 and 105-107) based on glucose and/or ketone levels/metrics. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 77, 80-83, 86-88, 91-94, 97-98 and 113-114 is/are rejected under 35 U.S.C. 103 as obvious over US 2016/0328991 A1 (previously cited, Simpson) in view of US 2015/0212096 A1 (Kodama).
Regarding claims 77, 87, 88, 98 and 113-114, Simpson teaches/suggests an analyte monitoring system and a method for displaying analyte metrics, the system comprising:
e.g., Fig. 2, sensor(s) 22, 22'; Fig. 58, sensor array and associated electronics, ¶¶ [0531]-[0536]; etc.), wherein the sensor control device comprises a sensor having a portion that is configured to be positioned under skin and in contact with a bodily fluid of the subject (e.g., Figs. 54-57; ¶ [0533]; etc.); 
one or more processors (Fig. 2, monitoring device 21, or inherent processing unit thereof); 
a memory coupled with the one or more processors, the memory storing instructions which, when executed by the one or more processors (¶ [0186] wherein the monitoring device 21 may include non-transitory computer readable memory running an application 27), cause the one or more processors to execute a method, the method comprising: 
receiving one or more measurements indicative of at least one type of analyte level (e.g., Fig. 1, step 12; ¶ [0174] wherein analyte levels may be tracked, and commonly glucose will be one such analyte; ¶ [0532] wherein one or more of the sensor devices 764 of the array 750 may be configured to detect glucose, while other sensor devices 764 may be configured to detect and measure lactic acid, ketones, testosterone, cortisol, uric acid, or other analytes), 
calculating at least one ketone metric related to the one or more measurements indicative of the at least one type of analyte level (Fig. 1, step 14; Fig. 3, summary metrics, including analyte trace graphs (61); ¶ [0457] other helpful metrics), and 
outputting the at least one ketone metric to a graphical user interface on a display of a reader device (Fig. 1, step 16; Fig. 3, displaying the summary metrics; ¶ [0457] other helpful metrics; etc.), wherein the reader device comprises a smart phone (e.g., ¶ [0184] where the monitoring device is a smart phone).
Simpson does not expressly teach the method further comprises outputting a daily nutrient recommendation to an additional graphical user interface on the display of the reader device, e.g., fat reduction) (e.g., ¶ [0452]). 
Kodama teaches/suggests a method comprising calculating a ketone metric related to one or more measurements indicative of at least one type of analyte level (ketone concentration, ¶ [0072]); and outputting a daily nutrient recommendation to a graphical user interface on a display of a reader device (display section 14), wherein the daily nutrient recommendation is based at least on the at least one ketone metric and based on an age and a gender of the subject (¶ [0014]; Fig. 3; etc., computing daily amounts or menus based on measured ketone concentration, gender, age, build and body composition, and outputting said value(s)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method and system of Simpson with additionally outputting a daily nutrient recommendation to an additional graphical user interface on the display of the reader device, wherein the daily nutrient recommendation is based at least on the at least one ketone metric and the subject's age and gender as taught/suggested by Kodama in order to enable support of healthy dieting (Kodama, ¶ [0021]) and/or assist the subject in optimizing weight loss and/or fat reduction (Simpson, ¶ [0452]). 
Regarding claims 80 and 91, Simpson as modified teaches/suggests the outputted at least one ketone metric comprises a textual indicator (¶ [0228] wherein trace graph output may be combined with other outputs, e.g., Fig. 6; Fig. 3, wherein other output includes color (58) and text (52) indicators; ¶ [0410] textual indicators; etc.).
Regarding claims 81 and 92, Simpson as modified teaches/suggests the outputted at least one ketone metric comprises a graphical indicator (e.g., ¶ [0228] trace graph output). 
Regarding claims 82 and 93, Simpson as modified teaches/suggests the outputted at least one ketone metric comprises a running average ketone level over a predetermined time (Simpson, ¶ [0457] where metrics include averages over time; Kodama, ¶ [0047] average all measurements acquired over a given day; etc.). 
Regarding claims 83, 86, 94 and 97, Simpson as modified teaches/suggests the ketone metric comprises a ketone curve associated with a ketone excursion, wherein the ketone curve associated with the ketone excursion is displayed in the graphical user interface on the reader device (e.g., Fig. 3, displaying a trace graph; Fig. 6, trace graph output 60; Figs. 19-20; ¶ [0073] analyte trend graph including desired analyte concentration value or range of values over the time period; etc.; ¶ [0026] wherein the analyte may comprise ketones). 

Claim(s) 83-86 and 94-97 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama as applied to claim(s) 82 and 93 above, and further in view of US 2014/0188398 A1 (previously cited, Cohen).
Regarding claims 83-86 and 94-97, Simpson as modified teaches/suggests the limitations of claims 82 and 93, as discussed above. Additionally, Simpson teaches/suggests an analyte metric comprises an analyte curve associated with an analyte excursion (e.g., Fig. 3, displaying a trace graph; Fig. 6, trace graph output 60; Figs. 19-20; ¶ [0073] analyte trend graph including desired analyte concentration value or range of values over the time period; etc.). As Simpson expressly discloses the analyte may comprise ketones, one of ordinary skill in the art, reading Simpson, would at once envisage the claimed arrangement (i.e., an analyte metric comprising an analyte curve associated with an analyte excursion may include a ketone metric comprising a ketone curve associated with a ketone excursion), as noted above. 
i.e., curve/trace) associated with said excursion to a user (¶¶ [0249]-[0251]). Simpson expressly discloses the above-noted process with respect to glucose, but discloses other analytes may be monitored and/or evaluated using the same method, as discussed above. Similarly, Cohen teaches/suggests identifying a ketone excursion or event comprising a violation of a high ketone level threshold and/or a ketone rate of change threshold (¶ [0059] wherein an event may comprise a measured analyte sensor value above or below a predetermined threshold, a rate of change or a level of analyte measurements above a predetermined threshold, etc.; ¶ [0096] wherein the analyte may comprise ketone bodies). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with the ketone metric comprising a ketone curve associated with a ketone excursion, wherein the ketone excursion comprises a violation of a high ketone level threshold and/or a violation of a ketone rate of change threshold as taught/suggested by Cohen, and similarly displaying the ketone curve associated with the ketone excursion in the graphical user interface on the reader device, in order to identify a meaningful metric(s)/excursion(s) in the received ketone data in order to permit a user to provide additional contextual information about said excursion (Simpson, ¶ [0251]), to facilitate providing teaching feedback to a user (Simpson, ¶ [0252]); etc.

Claim(s) 99-101 and 105-107 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama as applied to claim(s) 88 and 77 above, and further in view of US 2018/0052976 A1 (Lee).
Regarding claims 99-101 and 105-107, Simpson as modified teaches the limitations of claims 88 and 77, as discussed above, but does not expressly teach the displayed daily nutrient recommendation comprises a macronutrient recommendation. However, Kodama teaches and/or suggests the daily nutrient recommendation may be calculated in order to achieve an appropriate energy ratio between the three primary macronutrients of protein, fat, and carbohydrates, namely an appropriate PFC balance, suggesting the daily recommendation includes a recommendation of appropriate ratios of the above-noted macronutrients (e.g., in the form of a displayed meal menu with the appropriate macronutrient ratio, as described in ¶ [0068]). 
Lee teaches/suggests a method comprising displaying a daily nutrient recommendation comprising a macronutrient recommendation comprising a recommended daily intake of carbohydrates, fat, and protein (e.g., Fig. 6, displaying recommended macronutrient amounts based on defined PFC ratios). Lee further suggests displaying recommended macronutrient amounts and displaying specific foods that satisfy those recommendations are suitable alternatives for displaying guidelines to a user (e.g., ¶ [0077]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with the output and/or displayed daily nutrient recommendation comprising a macronutrient recommendation comprising a recommended daily intake of at least one carbohydrates, fat, and protein as taught/suggested by Lee in order to permit a subject to select alternative meals or menus consistent with his/her diet goals and/or as a simple substitution of one known means/method for providing recommendations that facilitate support of healthy dieting for another to yield no more than predictable results. See MPEP 2143(I)(B).

Claim(s) 102 and 108 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama as applied to claim(s) 88 and 77 above, and further in view of US 2002/0013339 A1 (Martin).
Regarding claims 102 and 108, Simpson as modified teaches the limitations of claims 88 and 77, as discussed above, but does not expressly teach the daily nutrient recommendation is further based at least on physical activity level measurements. However, Simpson does disclose that physical activity level measurements may be obtained by the disclosed system (¶ [0038]).
Martin discloses a daily nutrient recommendation for a ketogenic diet may be determined based on additional parameters, such as activity level (e.g., ¶ [0005] where each patient's diet is mathematically calculated based on the age, size, and activity level of the patient). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with the daily nutrient recommendation being further based at least on physical activity level measurements as taught and/or suggested by Martin in order to further customize the recommendation to the subject. 

Claim(s) 103-104 and 109-110 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama as applied to claim(s) 88 and 77 above, and further in view of US 2015/0173648 A1 (Sano).
Regarding claims 103-104 and 109-110, Simpson as modified teaches the limitations of claims 88 and 77, as discussed above, but does not expressly teach the method further comprises determining if a ketosis target threshold has not been met based on the plurality of analyte measurements; and outputting a recommendation for achieving the ketosis target threshold. e.g., ¶¶ [0446]-[0447]). 
Sano teaches/suggests a method comprising determining if a ketosis target threshold has not been met based on a plurality of analyte measurements; and outputting a recommendation for achieving the ketosis target threshold (¶ [0014] outputting advice related to at least one of eating or exercise if the difference between a measured ketone concentration integral value and a target ketone concentration integral value is a predetermined threshold value or greater; ¶ [0067] where an ideal curve when the health objective is "slimming" is one in which the acetone concentration is equal to or higher than a predetermined level through all the predetermined periods of time in which fat is burned, i.e., ketosis; ¶ [0108]; etc.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with determining if a ketosis target threshold has not been met based on the plurality of analyte measurements; and outputting a recommendation for achieving the ketosis target threshold as taught/suggested by Sano in order to appropriately support actions corresponding to a health objective (Sano, ¶ [0010]), such as optimizing slimming or fat burning (Sano, ¶ [0065]; Simpson, ¶¶ [0446]-[0447]; etc.). 

Claim(s) 111 and 112 is/are rejected under 35 U.S.C. 103 as obvious over Simpson in view of Kodama as applied to claim(s) 88 and 77 above, and further in view of US 2014/0005499 A1 (Catt).
Regarding claims 103-104 and 109-110, Simpson as modified teaches the limitations of claims 88 and 77, as discussed above, and further discloses the method comprises calculating at least one glucose metric related to the one or more measurements indicative of the at least one type e.g., ¶ [0448]), but does not expressly teach the daily nutrient recommendation is determined based at least on the at least one ketone metric and the at least one glucose metric. 
Catt teaches/suggests determining a daily nutrient recommendation based on at least one glucose metric (¶ [0130] where an individual exhibiting periods in hyperglycaemia can receive additional dietary advice). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the method/system of Simpson with the daily nutrient recommendation being determined further based on the at least one glucose metric as taught and/or suggested by Catt in order to facilitate improvement of glucose management (Catt, ¶ [0130]). 

Response to Arguments
Applicant's arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Meredith Weare whose telephone number is (571) 270-3957. The examiner can normally be reached Monday - Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Meredith Weare/Primary Examiner, Art Unit 3791